NUMBER 13-11-00440-CR

                                COURT OF APPEALS

                     THIRTEENTH DISTRICT OF TEXAS

                        CORPUS CHRISTI - EDINBURG


ARCADE JOSEPH COMEAUX JR.,                                                         APPELLANT,

                                                  v.

THE STATE OF TEXAS,                                                                  APPELLEE.


                      On Appeal from the 359th District Court
                          of Montgomery County, Texas.



                                              Order
                 Before Justices Rodriguez, Garza, and Perkes
                               Order Per Curiam

       On June 20, 2013, this Court issued a memorandum opinion affirming appellant’s

conviction and sentence. 1        See Comeau v. State, No. 13-11-00440-CR, 2013 WL
3203143 (Tex. App.—Corpus Christi June 20, 2013, pet. filed). The appellant filed a


1
 This case was transfered from the Ninth Court of Appeals in Beaumont pursuant to a docket equalization
order issued by the Supreme Court of Texas. See TEX. GOV'T CODE ANN. § 73.001 (West 2005).
petition for discretionary review on October 25, 2013. Counsel for appellant has now

filed a motion to permanently abate this appeal based on the death of appellant, Arcade

Joseph Comeaux Jr.         Appellant died on November 13, 2013, while his petition for

discretionary review was pending before the Court of Criminal Appeals.

        Texas Rule of Appellate Procedure 7.1(a)(2) provides that “[i]f the appellant in a

criminal case dies after an appeal is perfected but before the appellate court issues the

mandate, the appeal will be permanently abated.” TEX. R. APP. P. 7.1(a)(2). This Court

has not issued its mandate in this appeal. Accordingly, we grant the motion and order

the appeal permanently abated.



                                                PER CURIAM

Do not publish.
TEX. R. APP. P. 47.2(b).

Delivered and filed the
16th day of January, 2014.




                                            2